DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
                          Cross-Reference to Related Applications
2.   This application claims benefit of 62/813,214 03/04/2019. 
                                              Oath/Declaration
3.   The oath/declaration filed on 03/04/2020 is acceptable.
                                Information Disclosure Statement
4.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 05/27/2020 and 07/16/2020.

 
       This application is in condition for allowance except for the following formal matters:
         Specification
         The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – Compound used For Organic Light Emitting Device (OLED), Consumer Product and Formulation -- or is suggested by the applicant.
       Claims
       In claim 20, line 1, a term of “a compound” should replace by – the compound --.
                                Allowable Subject Matter
5.    Claims 1-20 are allowed.
       The following is a statement of reason for the indication of allowable subject matter:
      Claims 1-12 and 20 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a compound of Formula I as cited in the independent claim 1.
        Claims 2-12 and 20 are directly on the independent claim 1.
      Claims 13-17 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach an organic light emitting device (OLED) comprising an organic layer disposed between the anode and the cathode, comprising a compound of Formula I as cited in the independent claim 13.
          Claims 14-17 are directly on the independent claim 13.
      Claims 18-19 are considered allowable since the prior art of record and the considered pertinent to the applicant’s disclosure does not teach a consumer product comprising an organic light emitting device (OLED) comprising an organic layer disposed between the anode and the cathode, comprising a compound of Formula I as cited in the independent claim 18.
          Claim 19 is directly on the independent claim 18.
    


           Prosecution on the merit is closed in accordance with the practice under Ex Parte Quayle, 1935 C.D. 11, 453 O.G. 213.
           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
           When responding to the Office action, Applicants’ are advice to provide the Examiner with the line numbers and page numbers in the application and/or references cited to assist the Examiner to locate the appropriate paragraphs.       
                                                       Cited Prior Arts
6.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Zeng et al. (U.S. Publication No. 2016/0293853 A1), Ma et al. (U.S. Publication No. 2005/0170207 A1), Thompson et al. (U.S. Patent No. 7,393,599 B2), and Brooks et al. (U.S. Patent No. 7,154,114 B2).
                                                         Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.    

/PHUC T DANG/Primary Examiner, Art Unit 2892